Citation Nr: 0402494
Decision Date: 01/26/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-09 797	)	DATE FEB 04 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


ORDER

The following three corrections are made in a decision issued by the Board in this case on January 26, 2004:

#1.  Page 3, last line, first word should be PTB rather than PTSD. 

#2.  Page 5, last paragraph, 4th line, 8th word, should be unestablished rather than established.

#3.  Page 6, 4th paragraph, 9th line, 7th word, should be unestablished rather than established.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0402494	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis 
(PTB).


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veteran's application 
to reopen a claim for service connection for pulmonary 
tuberculosis (PTB).
FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of an August 1987 RO rating 
decision denying service connection for pulmonary 
tuberculosis (PTB).  

2.  Since the August 1987 unappealed RO denial of the claim 
for service connection for PTB, the evidence received 
includes a private medical statement, dated in March 2002, 
which notes the veteran has been treated for PTB since 
February 2002, and that he had a history of PTB in 1945; the 
recent treatment merely confirms that the veteran has a 
current diagnosis of PTB (a fact that had been adequately 
established at the time of the August 1987 RO decision); 
however, the medical notation of a history of PTB in 1945 was 
not previously submitted to the RO and, by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim; it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim and it raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1987 RO decision that denied a claim for 
service connection for PTB is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the August 1987 RO decision 
denying service connection for PTB, which was the last final 
denial with respect to this issue, is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his 
claim.  Therefore, no further development is needed at this 
stage.  The reopened claim is the subject of a remand, 
appended to this decision, for additional development, to 
include full compliance with VA's duty to notify and assist 
provisions noted above and Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004)).

Background

In February 1987, the RO received the veteran's original 
claim for service connection for PTB.  In August 1987, the RO 
denied the claim.  The evidence of record at that time 
included service medical records that showed no evidence of 
PTB; a chest x-ray interpretation dated in July 1987, which 
reflects a diagnosis of PTSD by Dr. P.A.; and a report of a 
March 1950 VA examination, which included a normal 
examination of the veteran's chest.  The RO denied the claim 
on the ground that there was no evidence of PTB in the 
veteran's service medical records or during the 3 year 
regulatory period following service to a degree of at least 
10%.                          

In October 2001, the veteran sought a re-evaluation from the 
RO.  In February 2002, the RO informed the veteran by letter 
that it construed his correspondence as an application to 
reopen the claim for service connection for PTB, and informed 
him of the need to submit new and material evidence to reopen 
the claim.

Subsequently, the veteran submitted a handwritten certificate 
from Dr. F. I., indicating that the veteran has been treated 
for PTB since February 2002, and that he had a history of PTB 
in 1945.  He also submitted an Ultrasound/Radiology Report 
from Dr. C.S., which noted fibrostreaky infiltrates in the 
right upper lung, streakyhazed densities in the left upper 
lung, and tracheal air column deviated to the right.  Dr. C. 
S. attributed the findings to chronic Koch's infection 
w/volume loss and an atherosclerotic aorta.  

In April 2002, the RO denied the veteran's application to 
reopen the claim on the ground that the evidence submitted 
was cumulative in that it only confirmed the fact that the 
veteran is currently diagnosed with PTB.  The fact that the 
veteran currently suffers from PTB has already been 
considered. The only evidence submitted since that time 
consists of another Ultrasound/Radiology report from Dr. C. 
S. that again diagnoses the veteran with PTB; and another 
medical certificate from Dr. D. R. that diagnoses the veteran 
with Koch's pneumonia.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002). Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect. 38 
C.F.R. § 3.374(a).  Diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
 
The Board notes that the VCAA amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran's application to reopen a claim for service 
connection for PTB was filed with VA after that date, the 
revised provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

The revised provisions of section 3.156(a) provide that new 
and material evidence means existing evidence not previously 
submitted to agency decisions makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
	
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

Based on a thorough review of the record, including an 
examination of the evidence submitted since the August 1987 
rating decision in light of the evidence of record at that 
time, the Board finds that the veteran has submitted new and 
material evidence to reopen his claim.  

Since the August 1987 unappealed RO denial of the claim for 
service connection for PTB, the evidence received includes a 
private medical statement, dated in March 2002, which notes 
the veteran has been treated for PTB since February 2002, and 
that he had a history of PTB in 1945.  The recent treatment 
and other additional evidence relating to same merely 
confirms that the veteran has a current diagnosis of PTB, 
which had been adequately established at the time of the 
August 1987 RO decision.  However, the medical notation of a 
history of PTB in 1945 was not previously submitted to the RO 
and, by itself or when considered with previous evidence of 
record, relates to an established fact necessary to 
substantiate the claim.  This medical evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim and it raises a 
reasonable possibility of substantiating the claim.  

Thus, the additional evidence is new and material within the 
meaning of 38 C.F.R. § 3.156.  Accordingly, reopening of the 
claim for service connection for PTB is warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTB; the appeal is granted 
to this extent only.

                                                
                                                            
REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) recently held that such 
specific notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

The Board further notes that Pelegrini, supra requires that 
VCAA notice precede an "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim...providing such notice after a claimant has already 
received an initial unfavorable AOJ determination on a 
service-connection claim, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and prejudice the 
claimant by forcing him or her to overcome an adverse 
determination."  

The RO has not advised the veteran of the regulatory 
provisions of the VCAA, nor does the record  reflect that the 
veteran has been specifically advised of the information and 
evidence necessary to substantiate his claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit.  In light of the foregoing, to include the 
Board's decision to reopen the claim and Pelegrini, supra, 
the most appropriate action is to remand the claim to the RO 
to comply with Pelegrini, supra; to ensure that the veteran 
is provided with the appropriate notice under the VCAA 
regarding his claim, to include what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure (Quartuccio, supra); 
and for an adjudication of the claim on the merits.  

In view of the foregoing, this case is REMANDED to the RO for 
the following: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on the claim.  

2.  The RO should contact the veteran for 
the purpose of determining if there are 
any medical records relating to 
evaluation or treatment for PTB since 
service that have not been obtained.  Any 
records that are secured should be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.  

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for PTB on a de novo basis.  
The RO should consider any additional 
evidence added to the record since the 
April 2003 statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, which includes the 
regulatory provisions of the VCAA, and 
they should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




